Citation Nr: 0930459	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to January 
1958 and from April 1959 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  In an October 1991 decision, the Board denied reopening 
of the Veteran's claim for service connection for a back 
disorder.

2.  Evidence added to the record since the October 1991 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Additional evidence received since the October 1991 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Substantially compliant notice was sent in January 2005 and 
the claim was readjudicated in a June 2006 statement of the 
case and October and April 2009 supplemental statements of 
the case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A VA examination was conducted in March 2006 although it was 
not required in this case because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Back Disorder- New and Material Evidence

The original claim for service connection for a back disorder 
was denied by a Board decision dated in March 1982.  The 
Veteran subsequently attempted to reopen the claim, and a 
Board decision in October 1991 found that new and material 
evidence had not been submitted to reopen the claim.  He did 
not appeal the Board's decision and it became final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Because of this, the 
Veteran's current claim for service connection for a back 
disorder can only be reopened if new and material evidence 
has been submitted since the earlier decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Regardless of any action taken by 
the RO during the pendency of this appeal, the Board 
initially must consider the question of whether new and 
material evidence has been received.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The evidence of record at the time of the Board's October 
1991 decision consisted of the Veteran's service treatment 
records, private treatment records dated in 1977, and private 
treatment records dated in 1990.  Evidence that has been 
associated with the claims folder since that decision 
includes private and VA treatment records dated in 2005, 2006 
and 2007, and a VA examination report dated in March 2006.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's claim for service connection for a back disorder 
cannot be reopened.  The Veteran's claim for service 
connection was denied in October 1991 because there was no 
evidence that the Veteran's back injury in service was more 
than acute and transitory or that his current back disorder 
was related to his periods of active duty service.

New and material evidence in this case would be evidence 
showing that the Veteran's condition current back disorder 
began in service or was otherwise related to an in- service 
event.  While the evidence added to the record since 1991 is 
new in that it was not previously considered by VA, it is not 
material to the issue of service connection for a back 
disorder because it does not provide a nexus opinion relating 
the Veteran's current back disorder with his periods of 
active service.  The Board notes that the March 2006 VA 
examination report of record contains a negative opinion with 
respect to such a nexus; evidence that is unfavorable to a 
claimant may not trigger reopening of the claim.  Villalobos 
v. Principi, 3 Vet. App. 450 (1992).  As evidence that is 
both new and material has not been submitted, the claim is 
not reopened.


ORDER

The application to reopen the claim for service connection 
for a back disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


